June 6, 1974



The Honorable Bevington Reed                           Opinion No.     H-   322
Commissioner,      Coordinating   Board
Texas College & University      System                 Re: Whether tuition equalization
P.O.    Box 12788, Capitol Station                     grants (Sec. 61.228, Texas Educa-
Austin,   Texas   78711                                tion Code) may be extended to
                                                       graduate students.

Dear Dr.   Reed:

         In 1971 the Texas Legislature   adopted a program of tuition equalization
grants designed to aid needy students in approved private Texas colleges and
universities   in meeting their financial affairs.  (Acts 1971. 62nd Leg.,
ch. 828, p. 2529).

        In 1973 the program was re-enacted   as subchapter F of Chapter 61
of the Education Code (Acts 1973, 63rd Leg.,   ch. 51, ‘p. 78) and now appears
as Sections 61.221 through 61.229 of the Education Code.

        Eligibility   for the grants   is set out in Sec.    61.225:

                   To be eligible   for a tuition equalization    grant,    a person   must:

                        (1) be a Texas resident as defined by the coordinating
                   board and meet,    at a minimum,    the resident requirements
                   defined by law for Texas resident tuitions in fully state-
                   supported institutions   of higher education:    ”

                        (2) be enrolled as full-time     student in an approved
                   college or university;

                       (3) be required to pay more       tuition than is’ required
                   at public college or university:




                                           p.   1488
The Honorable   Bevington        Reed   page 2    (H-322)




                    (4) establish financial need in accordance   with pro-
                cedures and regulations    of the coordinating board;

                     (5) not be a recipient      of any form   of athletic   scholar-
                ship; and

                    (6) have complied with other requirements     adopted
                by the coordinating  board under this subchapter.

         The 1971 Act called for implementation    of the Act gradually,  starting
with freshmen    that year.   The 1973 Act incorporated   the same provisions
as Sec. 61.228’of   the Code::

                Sec.   61.228.     Implementation     of Grant Program

                     This subchapter applies to freshmen    (first year)
                students beginning at the fall se,mester of 1971; to
                freshmen and sophomores     in 1972; to freshmen,
                sophomores,    and juniors in 1973; and to all students
                attending approved private institutions in 1974 and there-
                after.

         You have asked whether the statute extends eligibility in 1974-1975            to
eligible students enrolled in graduate and professional  schools.

         The captions of the 1971 and 1973 acts shed no light.   We are relegated
to the language of each statute, therefore,   in determining   coverage.

        Section 61. 228, supra, makes the program available to “all” eligible
students in 1974 and thereafter..     “All” must be given its ordinary meaning.
Article 10. V. T. C. S. It means “The whole number, quantity or amount. ”
Webster’s   New International   Dictionary,   2d Ed. It means,    in 1974 and there-
after, all the students in being who meet the eligibility   requirements    of
Sec. 61.225.City   of Alamo Heights v. Gerety,      264 S.W.2d 778 (Tex. Civ.
APP. s San Antonio,   1954, no writ his&) After 1973, Section 61.228 no longer
imposes any limitation based on the students! class.




                                          p.   1489
The Honorable   Bevington   Reed    page 3 (H-322)




        For us to hold that in 1974 and thereafter the tuition equalization
grant program did not apply to graduate students and students in professional
schools would require that we read into the law something which is not there
and has not been expressed    by the Legislature.

                                    SUMMARY

                    In 1974 and thereafter,    the tuition equalization
                grant program (Sets 61.225,      et seq. Education
                Code, V. T. C.S.)   is available to graduate and
                professional  students who meet the statutory
                requirements.

                                                  Very   truly yours,




                                                         L. HILL
                                                     orney General      of Texas

AP        D:




DAVID M. KENDALL,        Chairman
Opinion Committee




                                      p.   1490